Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s invention discloses a method for forming one or more keel cavities in a resected proximal tibia.  Specifically applicant recites, positioning a tibial baseplate trial (1280) atop the resected proximal tibia; forming a first keel cavity in the resected proximal tibial via a first keel cavity formation instrument (1240) so that the first keel cavity has medial and lateral keel cavities (cavities created by 1244a,1244b) therein; coupling a drill guide (1254)  having one or more barrels (1214a,1214b) to the baseplate trial (1280) to guide a drill bit (1270) into the proximal tibia and drilling one or more openings into the tibia; and forming a second keel cavity having an anterior keel cavity in the resected proximal tibial via a second keel cavity formation instrument (1250 having 1260), the second keel cavity formation (1250 having 1260) instrument being inserted through a passage (1249) formed in the first keel cavity formation instrument while the first keel cavity instrument remains in the bone (Fig. 65-70C).
The closest prior art of record appears to be: D’Alessio (US Patent 7678115B2) and Wilkinson (US Patent Pub. 20100305575A1).
D’Alessio discloses the use of a tibial baseplate trial (332) atop the resected proximal tibia; forming a first keel cavity in the resected proximal tibial via a first keel cavity formation instrument (338); and forming a second keel cavity via a second keel cavity formation instrument (340), the second keel cavity formation (340) instrument being inserted through a passage (354) formed in the first keel cavity formation 
Wilkinson discloses the use of a tibial baseplate trial (244) atop the resected proximal tibia; forming a first keel cavity (272) having medial and lateral cavities (see Fig. 140 and 129-132) in the resected proximal tibial via a first keel cavity formation instrument (276); and forming a second keel cavity via a second keel cavity formation instrument (282), the second keel cavity formation instrument (282) being inserted through a passage (286) formed in the first keel cavity formation instrument (276) while the first keel cavity instrument (276) remains in the bone (Fig. 108-111,127,133-139).  However, Wilkinson does not recite wherein the cavity formation instruments can form anterior cavities nor does it describe coupling a drill guide to the instrument overall.
Therefore the claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly AAA, and there is no reasonable motivation to modify the art of record to have these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775